Exhibit 10.2

SERVICE AGREEMENT

BETWEEN

QUINTILES Commercial Germany GmbH

registered address at

Schildkrötstrasse 17-19, D-68199 Mannheim, Germany

hereinafter “QUINTILES”

and

MELA Sciences Inc.

registered address at

50 South Buckhout St., Irvington, NY 10533, USA

hereinafter “MELA”



--------------------------------------------------------------------------------

INDEX:

 

1.

  SCOPE OF AGREEMENT      3   

2.

  QUINTILES OBLIGATIONS      3   

3.

  MELA OBLIGATIONS      4   

4.

  MUTUAL OBLIGATIONS      4   

5.

  PRICE AND PAYMENT      5   

6.

  LIABILITY AND INDEMNITY      5   

7.

  CONFIDENTIALITY      6   

8.

  DURATION AND TERMINATION      6   

9.

  NON-SOLICITATION      7   

10.

  RETURN OF MATERIALS      8   

11.

  COOPERATION AND GOVERNANCE      8   

12.

  OWNERSHIP AND INVENTIONS      8   

13.

  NOTICES      9   

14.

  ASSIGNMENT AND SUB CONTRACTING      9   

15.

  SURVIVAL      9   

16.

  ENTIRE AGREEMENT      9   

17.

  AMENDMENTS      9   

18.

  JURISDICTION      10   

 

2 / 10



--------------------------------------------------------------------------------

1. SCOPE OF AGREEMENT

 

1.1. MELA wishes to appoint QUINTILES and QUINTILES hereby accepts such
appointment to perform the Services as described in Schedule I and II in
accordance with the terms and conditions that are agreed hereinafter.

 

1.2. MELA commits to pay to QUINTILES the QUINTILES Service Fees in accordance
with the payment schedule and terms of payment as described in Schedule II and
to comply with the MELA obligations as particularly set out in clause 3. of this
Agreement.

 

2. QUINTILES OBLIGATIONS

It is agreed that QUINTILES shall:

 

2.1. undertake all reasonable endeavours to deliver the Services as described in
detail in Schedule I to this Agreement;

 

2.2. have the Services carried out by qualified pharmaceutical representatives
according to §75 AMG (Arzneimittelgesetz – German Medicines Act) – as far as the
detailing of medicines in the sense of §2 Clause 1 and Clause 2 No. 1 AMG are
subject of the Services;

 

2.3. ensure that the provided QUINTILES personnel are familiar with the
provisions of relevant legislation, codes of practice or guidelines applicable
for the project;

 

2.4. manage all contractual obligations in respect of the employment of the
QUINTILES Personnel including the payment of all salaries, QUINTILES bonuses and
benefits;

 

2.5. be responsible for the management of the QUINTILES personnel. In
conformance with QUINTILES policy, QUINTILES shall provide appropriate employee
counseling and discipline, up to and including termination, to QUINTILES
personnel who violate employment rules and who are otherwise underperforming
their job responsibilities. QUINTILES will promptly follow-up on any reports
made by MELA of a QUINTILES personnel non-compliance or underperformance and
will apply such counseling or discipline as may be warranted in QUINTILES’s sole
judgment

 

2.6. ensure that the QUINTILES personnel will comply with all processes and
procedures put in place by MELA, the marketing authorisation holder of the
Product, for the reporting of adverse events and for responding to scientific
questions raised by physicians;

 

2.7. inform MELA about the status of the Services performed on a regular basis
throughout the entire duration of the project.

 

3 / 10



--------------------------------------------------------------------------------

3. MELA OBLIGATIONS

Throughout the duration of this Agreement MELA hereby agrees that MELA shall:

 

3.1. pay the QUINTILES Service Fees in full and in accordance with the payment
terms as set out in Schedule II to this Agreement;

 

3.2. provide QUINTILES with an adequate level of training and knowledge that is
necessary to carry out its duties and to provide the Services; specifically MELA
shall be responsible for the training of the QUINTILES personnel on disease
areas and product knowledge;

 

3.3. be responsible for putting in place the processes and procedures necessary
to ensure that adverse events are reported as required to MELA and to the
relevant Authorities in accordance with the regulations by law (AMG – German
Medicines Act / MPG – German Medical Devices Act) and that a scientific service
is available to respond to scientific questions raised by physicians;

 

3.4. provide QUINTILES with marketing support and marketing materials to be used
for the detailing of the products, with product samples (if applicable) and with
ongoing sales data;

 

3.5. ensure that all provided marketing material is in accordance with
applicable legal requirements and that the over-all Promotional Program shall
not require or encourage any one or more of the QUINTILES personnel to offer,
pay, solicit or receive any remuneration from or to physicians to induce
referrals or purchase of the MELA Product.

 

3.6. ensure that all requisite licenses, approvals, permissions and consents
necessary for the legitimate promotion, marketing, sales and distribution of the
Product are in place throughout the duration of this Agreement;

 

3.7. have the right to instruct and access the QUINTILES personnel for all
medical and scientific information on the product and product related matters;

 

3.8. ensure that MELA’s relevant personnel are fully briefed as to the role of
QUINTILES in order to enable smooth communication in the course of the project.

 

3.9. to inform the QUINTILES Project Manager at least three months prior to the
agreed project end with a binding confirmation in writing, if MELA intends to
take over QUINTILES employees at the end of the project term.

 

4. MUTUAL OBLIGATIONS

QUINTILES and MELA hereby agree:

 

4.1. that the QUINTILES Project Manager shall be informed immediately if MELA
should not be satisfied with the delivery of the Services or find deficiencies;
QUINTILES shall immediately implement suitable measures to resolve the problems;

 

4 / 10



--------------------------------------------------------------------------------

4.2. to decide upon an extension of the project the latest three months prior to
the agreed project end as set out in Schedule I;

 

4.3. to inform the respective other party immediately if any Product Risks or
Adverse Events become known to either party;

 

4.4. that each party will appoint a responsible Project Manager who shall be the
primary point of contact during the term of this agreement (see Schedule I)

 

4.5. to carry out the Services in compliance with all relevant laws, rules and
regulations applicable under the jurisdiction of Germany in which the Services
are performed and to ensure that all personnel involved in the Services are
familiar with and comply with the provisions of any such laws, rules and
regulations.

 

5. PRICE AND PAYMENT

The prices, payment schedule, pass through costs and terms of payment for the
Services are specified in Schedule II and are important parts of this agreement.

 

6. LIABILITY AND INDEMNITY

 

6.1. If not ruled differently in clause 6.2 QUINTILES will have unlimited
liability for damages according to the relevant legal regulations of the German
law.

 

6.2. QUINTILES shall not be liable for the slight negligence of minor
obligations resulting from this Agreement. Neither QUINTILES, nor any of
QUINTILES’ directors, officers, employees, subcontractors or agents shall have
any liability of any type (including, but not limited to, contract, negligence,
and tort liability), for any loss of profits, opportunity or goodwill, or any
type of indirect or consequential damage or loss in connection with or arising
out of this Agreement, or the Services performed by QUINTILES hereunder. In
addition, in no event shall the collective, aggregate liability (including, but
not limited to, contract, negligence and tort liability) of QUINTILES under this
Agreement exceed the amount of Service Fees actually payable to QUINTILES.
Nothing herein is intended to exclude or limit any liability for willful
misconduct or any liability for death or personal injury caused by negligence.

 

6.3. MELA shall hold harmless and protect QUINTILES against all damage claims
and connected costs raised by third parties in the frame of the Services if they
are raised in connection with the products of MELA or the materials provided by
MELA. This does not hold if the damage with the third party was caused
intentionally or grossly negligent by QUINTILES. Over and above this, MELA is
obliged to make adequate provisions to prevent and limit damages.

 

5 / 10



--------------------------------------------------------------------------------

7. CONFIDENTIALITY

 

7.1. QUINTILES and MELA each undertake not to disclose or permit to be disclosed
to any third party, or otherwise make use of or permit to be made use of, any
confidential information which comes into its possession under this Agreement.

 

7.2. QUINTILES and MELA shall undertake to ensure that all information disclosed
under this Agreement remains confidential to those personnel who require that
information in order to carry out their obligations under this Agreement.
QUINTILES shall ensure that all QUINTILES employees are made aware of the
requirements of this Agreement.

 

7.3. The obligations of the parties in Clauses 7.1 and 7.2 shall not extend to
any confidential information which:

  •  

is or becomes generally available to the public otherwise than by reason of a
breach by the recipient of the clauses above; or

 

  •  

is known to the recipient party and is at its free disposal prior to its receipt
from the other; or

 

  •  

is subsequently disclosed to the recipient party by a third party who is not
under the obligation of confidence; or

 

  •  

QUINTILES or MELA may be required to disclose under any statutory, regulatory or
similar legislative requirements subject to the imposition of the obligations of
secrecy wherever possible in that relationship; or

 

  •  

is disclosed by QUINTILES to a third party to such extent only as is necessary
for the purposes of this Agreement and subject to QUINTILES using all reasonable
endeavours to ensure that the person in question keeps the same confidential and
does not use the same except for the purposes for which the disclosure is made.

 

7.4. The obligations of QUINTILES and MELA under this Clause 7 shall survive the
termination for whatever reason of this Agreement for five years.

 

8. DURATION AND TERMINATION

 

8.1. This Agreement commences on the date of signature hereof and shall continue
for the period specified in Schedule I, subject to early termination on notice
in accordance with clause 8.2., 8.3., 8.4. or a mutual agreement on the
extension of the project according to 4.2.

 

8.2. Either party shall have the right to terminate this Agreement if the other
party commits any material breach of this Agreement, and, in the case of a
breach capable of remedy, fails to remedy the same within thirty (30) days after
receipt of a written notice giving particulars of the breach and confirming the
intention to terminate if not remedied.

 

8.3.

If either party shall become bankrupt or insolvent or if all or a substantial
part of its business or assets shall be placed in the hands of a Receiver,
Administrator,

 

6 / 10



--------------------------------------------------------------------------------

  Administrative Receiver, Liquidator, Trustee in Bankruptcy or similar officer
or an insolvency practitioner, whether by its voluntary act or otherwise then
this Agreement and the rights granted herein shall immediately be subject to
termination at the option of the other party.

 

8.4.

QUINTILES and MELA agree that MELA shall have the right of an early termination
at will the earliest after 12 month project duration with a notice period of 3
months to the new effective termination date (e.g. giving notice on the 31st
Dec. to terminate on the 31st March). In such a case MELA has to pay the full
Quintiles Service Fees (Daily Rates) for all provided staff until the actual end
of the project (the new effective termination date). If Quintiles is able to
deploy members of the provided staff to a new QUINTILES Project prior to the new
effective termination date, the obligation of MELA to pay the Daily Rates for
such an individual will terminate at the date of their effective assignment to
the new project.

 

8.5. Any termination of this Agreement shall not affect the accrued rights of
either QUINTILES or MELA arising under or out of this Agreement and all
provisions which expressly or by implication survive this Agreement; they shall
remain in full force and effect.

 

9. NON-SOLICITATION

 

9.1. MELA hereby undertakes to QUINTILES that at no time during the Project Term
MELA and/or any of its Affiliates shall:

 

  (a) make any offer of employment or enter into any discussions or negotiations
with a view to making any offer of employment to any person employed by
QUINTILES in providing all or any part of the Services hereunder (“Relevant
Employee”); or

 

  (b) solicit or attempt to solicit services from any Relevant Employee on their
own account or entice or attempt to entice any Relevant Employee away from
QUINTILES; or

 

  (c) have business dealings with or attempt to have business dealings with any
Relevant Employee (other than pursuant to this agreement).

 

9.2. In the event that any Relevant Employee providing any of the Services
referred to herein should accept employment with MELA, or any of its Affiliates,
during the term of their respective Assignments and/or during the Project Term
(including any extensions thereof), or start to provide services to MELA, or any
of its Affiliates, the same as or similar to the Services either as an
individual or through a third party during the term of their respective
Assignments under this Agreement (including any extensions thereof), QUINTILES
will charge and MELA will pay a Take-on Fee of 25% of the annual contracted
basic salary or fee offered to such Relevant Employee upon commencement of their
employment at MELA or any of its Affiliates.

 

7 / 10



--------------------------------------------------------------------------------

9.3. For the avoidance of doubt no Take-on Fee shall be payable by MELA upon the
date of expiry of the agreed Project Term (as referred to in Schedule I) or, if
extended, upon the date of expiry of any such extension to the Project Term.

 

10. RETURN OF MATERIALS

QUINTILES shall within 30 days of termination of this Agreement at the request
of MELA destroy or return at the expense of MELA all materials belonging to MELA
other than those which QUINTILES has an obligation to archive. Nothing in this
Agreement shall be construed to transfer from MELA to QINTILES any FDA or
regulatory record-keeping requirements.

 

11. COOPERATION AND GOVERNANCE

 

11.1. All data and information in the possession of MELA or under his control
necessary for QUINTILES to conduct the Services will be forwarded by MELA to
QUINTILES. QUINTILES shall not be liable to MELA nor be deemed to have breached
this Agreement for errors, delays or other consequences arising from MELA’s
failure to timely provide documents, materials or information. The cooperation
between MELA and QUINTILES has to enable QUINTILES at all times to fulfil its
contractual obligations in time and in full. If MELA, for reasons other than a
breach by QUINTILES, delays an agreed starting date for the Services or suspends
performance of the Services, QUINTILES reserves the right to maintain to claim
its fees.

 

11.2. For the ongoing governance of the project QUINTILES and MELA agree to
establish a Joint Steering Committee that should hold regular local meetings
(e.g. every 3-4 months in Mannheim) to discuss and decide on all relevant
business topics for the MELA sales activities in Germany. The Joint Steering
Committee shall be formed by the MELA Project Leader, the QUINTILES Project
Manager, the responsible QUINTILES Business Unit Director and the National
Business Manager. Other relevant members of the MELA and Quintiles Management
Staff could join the meetings as needed.

 

12. OWNERSHIP AND INVENTIONS

 

12.1. All MELA patents, trade secrets, copyrights, trade names, trademarks,
service marks, proprietary data and materials or intellectual property and all
improvements to any of the foregoing used in connection with the Services
provided pursuant to this Agreement shall remain the sole and exclusive property
of MELA and QUINTILES rights to use such MELA Property shall be limited to those
permitted by this Agreement.

 

12.2. Notwithstanding the foregoing, MELA and QUINTILES agree that all QUINTILES
property (including but not limited to certain analytical methods, procedures
and techniques, manuals, financial information, technical expertise and
software) or improvements thereto which are used, improved, modified or
developed by QUINTILES under or during the term of this Agreement are the sole
and exclusive property of QUINTILES.

 

8 / 10



--------------------------------------------------------------------------------

13. NOTICES

Any notice or other communication to be given under this Agreement shall be in
writing and delivered personally or sent by facsimile transmission or
first-class registered mail.

 

14. ASSIGNMENT AND SUB CONTRACTING

 

14.1. This Agreement may not be assigned by QUINTILES or MELA to any third party
without prior written consent of the other party, which will not be unreasonably
withheld.

 

14.2. With prior written consent from MELA, which will not be unreasonably
withheld, QUINTILES shall be entitled to use agents and sub-contractors to carry
out the Services provided that QUINTILES will be responsible for the acts and
omissions of such agents and sub-contractors as if the Services were performed
by QUINTILES.

 

15. SURVIVAL

The rights and obligations of MELA and QUINTILES, which by intent or meaning
have validity beyond termination or completion of this Agreement (including, but
not limited to, rights with respect to confidentiality, liability and indemnity,
ownership and inventions) shall survive the termination or completion of this
Agreement.

 

16. ENTIRE AGREEMENT

This Agreement including all Schedules contains the entire understanding of the
parties with respect to the subject matter herein, and supersedes all previous
agreements (oral and written), negotiations and discussions.

 

17. AMENDMENTS

 

17.1 Any material amendment or change of the details of this Agreement
(including, but not limited to, changes in an agreed starting date for the
Services, the nature of the Services or the number of team members) must be in
writing and executed by duly authorised representatives of MELA and QUINTILES.
Both parties agree to act in good faith and promptly when considering a written
amendment or change requested by the other party. The amendment shall not affect
the accrued rights of either QUINTILES or MELA arising under or out of this
Agreement and all provisions which explicitly or by implication survive this
Agreement shall remain in full force and effect.

 

9 / 10



--------------------------------------------------------------------------------

17.2 Where any provisions of this Agreement shall be invalid or impracticable,
such invalidity or impracticability shall not affect any other provision hereof.
In such case, QUINTILES and MELA agree to replace any invalid or impracticable
provision by a valid and practicable provision that captures the meaning and
purpose of the invalid or impracticable provision. The same goes for omissions
in the agreement.

 

18. JURISDICTION

 

18.1. This Agreement shall be governed by the laws of Germany and is subject to
the jurisdiction of the German Courts.

 

18.2. If both parties are going to settle any disputes by an arbitration
process, this arbitration process shall be ruled according to the guidance of
the American Chamber of Commerce in Germany (AmCham Germany) in Frankfurt.

 

18.3. No failure or delay on the part of QUINTILES or MELA to exercise or
enforce any rights granted under this Agreement shall be interpreted or operate
as a waiver thereof.

For and on behalf of QUINTILES Commercial Germany GmbH

 

Date:  

21 March 2012

      Signature:  

/s/ Monika Beintner

    Signature:  

/s/ Peter Kurtz

Name:  

Monika Beintner

    Name:  

Peter Kurtz

Function:  

Managing Director

    Function:  

Key Account Director

For and on behalf of MELA Sciences Inc.

 

Date:  

March 19, 2012

      Signature:  

/s/ Joseph V. Gulfo

    Signature:  

 

Name:  

Joseph Gulfo

    Name:  

 

Function:  

President & CEO

    Function:  

 

 

10 / 10